Mr. Presiding Justice Higbee delivered the opinion of the court. 5. Contbacts, § 377*—when bonds running for a longer term, than originally provided for in contract are admissible in evidence. Where a contract entered into between the defendant and a conmittee of holders of notes secured by mortgage provided that the property securing the note should be purchased by the note holders, cleared of all incumbrances, except the first mortgage, and deeded to the defendant, who should mortgage the property and cause to be delivered to the note holders fifteen-year bonds in lieu of notes and also execute an agreement in writing to purchase such bonds at par and accrued interest on or before a certain time, and the property was purchased and deeded to a company, of which the defendant was made president, and the agreement in writing for the purchase of the bonds issued by the company was executed, held in an action of assumpsit for damages by some of the bondholders that it was not erroneous for the court to admit in evidence bonds running for twenty years, although the original contract was for fifteen-year bonds, as the agreement was for the purchase of the bonds issued by the company, and, if there was any objection to the length of term, it was waived by the defendant in entering into the agreement in writing.